Citation Nr: 1502996	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  08-22 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from July 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2012, this matter was remanded so that the Veteran could be scheduled for a Board hearing.  In September 2013, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

In February 2014, this matter was remanded for further evidentiary development.  It has since been returned to the Board.

By a June 2014 rating decision, service connection for bilateral hearing loss was granted.  This is considered a full grant of the benefit sought on appeal with respect to that issue.  Indeed, the Veteran has expressed his satisfaction with the initial rating assigned for bilateral hearing loss.  See November 2014 Informal Hearing Presentation.  Thus, it is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The critical issue in this case is whether the Veteran's type II diabetes mellitus (DMII) is the result of his claimed exposure to toxins during his military service. 

Pursuant to the Board's February 2014 remand, the Veteran was afforded a VA examination in April 2014.  The examiner opined that it was less likely as not that the Veteran's DMII was caused by his exposure to chemicals and herbicides at Wurtsmith Air Force Base.  As rationale, the examiner explained that while medical literature regarding perflourinated chemicals (PFCs) shows an association between cancer and individuals exposed to PFCs, there is no causal relationship between such exposure and the development of DMII.  

The Veteran's representative has argued that the April 2014 VA examination is inadequate.  See November 2014 Informal Hearing Presentation (IHP).  The Board agrees.  The VA examiner noted that medical literature does not show a link between exposure to PFCs and the development of DMII.  However, the Veteran has cited to articles highlighting such a link.  See id.  Further, the examiner generically cites to "medical literature" in support of his opinion.  Given the Veteran's reference to medical literature which purports to show an association between exposure to PFCs and development of DMII, see id, it is not readily apparent what literature the examiner relied on in asserting that there is no known association.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  For the reasons discussed above, the April 2014 VA examination is inadequate and an addendum opinion which addresses the above is necessary.

The Board also notes that the Veteran asserts that he was exposed to dichlorodiphenyltrichloroethane (DDT) during service and that exposure caused his DMII.  Documents submitted by the Veteran evidence that DDT was present at Wurtsmith Air Force Base.  See First Five-Year Review Report at 48.  The Veteran has also submitted evidence that there is some association between individuals with DMII and DDT exposure.  See November 2014 IHP.  Given this, it is necessary to explore the relationship, if any, between the Veteran's purported exposure to DDT and his development of DMII.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board does note the Veteran's submission of a December 2014 letter from Dr. D.K., M.D.  In that letter, Dr. D.K. relates the Veteran's DMII to his exposure to DDT.  Indeed, Dr. D.K. seems to conclude that the Veteran's DMII is related to his exposure to DDT because the Veteran does not exhibit other risk factors which typically lead to the development of DMII.  Dr. D.K. provides no other explanation of why he believes that the Veteran's purported exposure to DDT is the cause of his DMII.  As the December 2014 is conclusory, it is not a sufficient ground upon which service connection can be granted.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the April 2014 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.

The examiner should opine as to the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's DMII is related to his exposure to various chemicals in service?

The examiner must accept that exposure to various chemicals found at Wurtsmith Air Force Base or any other site where the Veteran served.

The examiner must address the Veteran's specific argument that his exposure to DDT has caused his DMII.

In formulating an opinion, the examiner must specifically comment on the following:

a. The December 2014 letter from Dr. D.K.

b. The article cited by the Veteran's representative, Circulating Levels of Perfluoroalkyl Substances and Prevalent Diabetes in the Elderly.  See November 2014 IHP.

c. The article cited by the Veteran's representative, Chemicals as an Emerging Risk Factor in Developing Type-2 Diabetes: A Short History. See November 2014 IHP.

If deemed necessary, the Veteran should be scheduled for another appropriate examination. 

A comprehensive rationale must be provided for the opinions rendered.  Where medical literature is relied upon by the examiner, he/she must cite to the literature relied upon.

If the examiner cannot provide the requested opinions without resorting to speculation, she or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2. Then, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




